DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 4/4/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/31/2018.

Claims 1-9 and 11-18 are currently under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 remain rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (C*)(partially newly applied as necessitated by amendment).
Baier teaches a topical composition for treating wrinkles (See paragraph 0075) comprising water (which reads on a volatile solvent) in combination with thickeners, wherein the thickener can be present in an amount of 0.1-15% (See paragraph 0045-46)(which encompasses the amount claimed by Applicant), cordyceps sinensis extract in an amount of 0.5% by weight (See table 1), mannitol in an amount of 0.05-15% by weight (See paragraph 0044)(which encompasses the amount claimed by Applicant), cellulose gum (See paragraph 0048) and butylene glycol (See paragraph 0044).  Baier further teaches that extract can be present in an amount of 0.0005 to 8% by weight (See e.g. paragraph 0033).  Baier further teaches that the compositions are in the form of emulsions or aqueous solutions and will generally contain from about 1 to 99% water (See e.g. paragraph 0051)(which encompasses the amount claimed by Applicant).  Baier further teaches that the formulation can be in the form of an emulsion and can further contain oil (See e.g. paragraph 0052) (which reads on non-volatile solvent).  Baier further teaches that the oil can be present in the composition from about 1 to 35% of the composition (See e.g. paragraph 0037).  Baier further teaches that the formulation contains preservatives (See e.g. paragraph 0031).
Baier does not expressly teach the explicit combination of a thickener, cordyceps sinensis and mannitol, cellulose gum and butylene glycol and preservatives.
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising water in combination with thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives because at the time the invention was made, the instantly claimed ingredients were known to be effective for treating wrinkles and for skin care as clearly taught by Baier and that these ingredients could be part of a formulation for treating wrinkles.
A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives to provide a formulation to effectively treat wrinkles.  A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives to treat wrinkles because the prior art teaches that these ingredients are safe and effective for treating wrinkles and to modify the amount of preservatives in the composition to be effective for preserving the composition. The skilled artisan in the art would have understood to include water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives with expectation of success.  Therefore, the skilled artisan would have been motivated to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives in a formulation for treating wrinkles. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Claims 1-9 and 11-18 remain rejected under 35 U.S.C. 103 as being unpatentable over Baier et al. (C*), in view of Li et al. (N*), and Chen et al. (B*).
The teachings of Baier are set forth above and applied as before.
Baier does not teach cordycepin, uracil, an odorant, acrylate/C10-C30 alkyl acrylate cross polymer, sodium hydroxide, or the instantly claimed pH.
Li teaches Cordyceps sinensis extract (which reads on a formulation) for treating wrinkles containing 8.2% mannitol (which reads on at least 5% mannitol), cordycepin in an amount of 0.82% (which reads on cordyceps extract derived from C sinensis in an amount of from about 0.10-2 wt% and about 1 wt%), water (which reads on a carrier) (See page 4 second to last paragraph) and uracil (See page 5, first paragraph).  Li further teaches that the extract can be a cosmetic or hair care product (which reads on a topical formulation)(See last paragraph on last page).
Chen teaches a composition for treating wrinkles (See paragraph 0075), wherein the composition can be in the form of a toner (See paragraph 0046), comprising acrylates/C10-30 Alkyl Acrylate Crosspolymer in an amount of 1%, butylene glycol in an amount of 8%, perfume, sodium hydroxide to adjust the pH to 4.5-7 and the balance water (See Examples 1-8 table on page 8).
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising water in combination with water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol and preservatives with sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide to provide the instantly claimed ingredients and to adjust the pH to 4.5-7 because at the time the invention was made, the instantly claimed ingredients were known to be effective for treating wrinkles and for skin care as clearly taught by the above references.  It would have been obvious to use the cordyceps sinensis extract taught by Li in a cosmetic and to include mannitol and uracil because it was known that an extract of cordyceps sinensis is effective for skin care compositions.  Therefore, it would be a simple substitution of one known, equivalent element for another to obtain predictable results. ”Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 420; 82 USPQ2d 1385, 1390; 127 S. Ct. 1727, 1742 (KSR).
A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide in a formulation to effectively treat wrinkles.  A person of ordinary skill in the art would have understood to combine water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide to treat wrinkles because the prior art teaches that these ingredients are safe and effective for treating wrinkles.  A person of ordinary skill in the art would have understood to adjust the amount of water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide and to adjust the pH of the formulation with sodium hydroxide to the instantly claimed pH.  The skilled artisan in the art would have understood to include and adjust the amount of water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide and to modify the pH of a topical skin formulation to treat wrinkles with expectation of success.  Therefore, the skilled artisan would have been motivated to use water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol, preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide in a formulation for treating wrinkles. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art.  Based on the disclosure by these references that water, thickeners, cordyceps sinensis extract, mannitol, cellulose gum, butylene glycol. preservatives, sodium benzoate, citric acid, adenosine, cordycepin, acrylates/C10-30 Alkyl Acrylate Crosspolymer, perfume and sodium hydroxide are effective in topical formulations for treating wrinkles, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See MPEP section 2144.06, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that the cited art does not teach or suggest a Cordyceps extract that is present in the formulation in an amount of at least about 1.0 wt% in combination with a thickener. Applicant further argues that Baier discloses "cordyceps sinensis extract in an amount of 0.5% by weight." and that Li discloses: "cordycepin in an amount of 0.82% (which reads on cordyceps extract derived from C. sinensis in an amount of from about 0.10-2 wt% and about 1 wt%...." Page 5. The Office Action further asserts that Chen discloses a composition comprising acrylates/C10-30 Alkyl Acrylate Crosspolymer in an amount of 1%...." Page 5.  Applicant further argues that Example 1 from Baier discloses that 0.01 % by weight of cordyceps sinensis extract was prepared as a skin treatment serum and Baier does not otherwise disclose narrow ranges for cordyceps sinensis extract. Applicant further argues that Li does not disclose the combination of cordyceps sinensis extract with a thickener, and merely discloses that "the extract cosmetic of this Cordyceps is that the extract of the Cordyceps of 0.01-3% ratio is added skin moistening product, treatment, or the cosmetics of making in the cosmetics" ("Summary of the Invention" section; machine translation). Applicant further argues that Chen discloses acrylates/C10-30 Alkyl Acrylate Crosspolymer but not in combination with cordyceps sinensis extract. Applicant further argues that Examples 1 to 3 of the present application establish that the Active formulation disclosed in Table 1B provides unexpected results even in the absence of a showing of synergy compared to the control formulation disclosed in Table 1A and the difference between the formulation disclosed in Table 1A and the formulation disclosed in Table 1B is Cordyceps extract present in the amount of 1 wt%.  Applican further argues that the addition of Cordyceps extract to the other ingredients provides an unexpected effect compared to Baier, which merely discloses thousands of ingredients without8 Docket No.: 01336-36010.NPdisclosing the effects of the combination recited in claim 1. Applicant further argues that Examples 2-4 of the present application establish that the Active formulation disclosed in Table 1B provided unexpected results compared to a control formulation disclosed in Table 1A. The difference between the formulation disclosed in Table 1A and the formulation disclosed in5 Docket No.: 01336-36010.NPTable 1B is Cordyceps extract present in the amount of 1 wt%. Applicant further argues that the addition of Cordyceps extract to the other ingredients provides an unexpected effect compared to Baier, which merely discloses thousands of ingredients without disclosing the effects of the combination recited in claim 1.
This is not found persuasive because Baier clearly teaches that the botanic (plant extract) can be present in a range that encompasses the amount that Applicant is now claiming.  Further, the formulation of Baier expressly exemplifies the ingredients claimed, so this is not picking and choosing alternatives.  It is well known, well understood, routine and conventional to one of ordinary skill in the art to add commonly known ingredients to topical formulations and the ingredients taught by Li and Chen are shown to be useful for the same purpose: skin care. Therefore, it would have been obvious to make the formulation claimed by Applicant.  Applicant does not provide sufficient data to show the efficacy of Cordyceps extract on its own.  In the absence of a showing of data for Cordyceps extract on its own, it is not established that there is something unexpected or synergistic by combining Cordyceps extract with the baseline formulation.  Applicant would need to provide data to show that Cordyceps on its own has a certain activity (or no activity) and that combining the Cordyceps with the formulation provides an enhanced effect that is not seen when Cordyceps is administered on its own.  Further, Applicant’s claims are not commensurate in scope with the formulation that Applicant is asserting shows synergism.  There is no range claimed, just a minimum amount of Cordyceps and same with the other ingredients. There are no equivalents or ratios.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310.  The examiner can normally be reached on M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY L CLARK/             Primary Examiner, Art Unit 1699